Title: To George Washington from Charles Stewart, 6 January 1791
From: Stewart, Charles
To: Washington, George



Sir
Union Farm 6th January 1791

I flatter myself, that I am so far in Your Remembrance that if an opportunity did present, of giving Me an Office, for the execution of which, You thought I possessed the talents requisite, You would be pleased to notice my solicitation, and by such appointment enable Me to pass the Remainder of my days above penury. By the Report of the Secretary of the Treasury, I observe it is the intention of Government, to establish a Land Office; and humbly presume that I could, in that Department, fulfill such trust as You may please to confer on Me with reputation, having for many Years previous to the Revolution, employed most of my time Surveying in Jersey, and Pennsylvania, in the latter State, I had the most extensive District therein, which I gave up in the Year 1776, to follow the Fate of My Contry; Whither during the Year, I endeavoured to perform the Duty, of the irksome Office I had, with attention and fidelity, I gladly submit to You, being conscious, that my only Aim during the struggle, was the public good. On this principle it is, that I presume some Claim to Your Notice, on the present Occasion, And on seeing the Report, I intended to have made a personal application to You; But every Winter since the Army Quartered at Morris Town, I have been confined for two or three Weeks, and am at present in ill health, tho my complaint appears to be passing off. If I am honored, with an appointment in the Land Office, it will be to You only, that I shall think myself under Obligations, for I feel myself too far advanced in Years, to Sollicit a favour, of any Man on Earth, except of The President of The United States. I am Sir with every sentiment of Respect Your most Obedient Servant

Cha. Stewart

